Argued January 23, 1934.
In this case the final judgment of the court below was entered of record on June 28, 1933. The appeal affidavit was filed with the prothonotary of the Supreme Court on September 16, 1933, which was within the three months prescribed by the Act of May 19, 1897, P. L. 67, as amended, but the writ of certiorari was not lodged with the prothonotary of the lower court, nor was notice given until November 25, 1933. The appeal was consequently not perfected until nearly two months after expiration of the statutory period. Appellant has offered no satisfactory reason in explanation of this delay and we are of opinion the appeal should be quashed for the reason the writ of certiorari was not filed within the prescribed three months or a reasonable time thereafter. See Donley v. Semans, 260 Pa. 88, and Real Estate  *Page 26 
Mtg. Company v. Duquesne Light Co., 99 Pa. Super. 222.
Appeal quashed at appellant's costs.